DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to the claim’s amendment dated 8/23/2022.
Response to Arguments
3.	Applicant’s arguments regarding the previously indicated Claim’s objections and 35 U.S.C. Q 112, Second Paragraph, Rejection have been fully considered and are persuasive.  The previous claim’s objection and 35 U.S.C. Q 112 Second Paragraph Rejections are hereby withdrawn. 

4.	Applicant's arguments regarding 35 U.S.C. 103 Rejection have been fully considered but they are not persuasive.
The Applicant asserts “As shown below in FIG. 1 of Schroder, the enclosure system 10 of Schroeder including an enclosure 16 that stores carriers 12 is much different.  Specifically, Schroeder does not disclose, teach or suggest the claimed at least one slot including a first set of guiding extensions being located at or adjacent to the top wall, and a second set of guiding extensions being located at or adjacent to the bottom wall in which each of the first and second sets of guiding extensions is configured to receive and secure one of the plurality of E1.S carriers or a 1 x 2.5 inch hard drive disk (HDD).”.
The Examiner respectfully disagrees with the Applicant.  It appears that the Applicant relies on the language “…configured to receive and secure…” to distinguish the differences between the chassis/system shown in the drawings of current application and Schroeder’s teaching.  The claimed limitation is met based on figure 1 of Schroeder.  See below rejection.    

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 4-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. U.S. Patent 10,803,907 (hereinafter D1) in view of the previous Examiner’s Official Notice.
Note: according to https://www.snia.org/forums/cmsi/knowledge/formfactors
E1.S is a flexible, power efficient building block for hyperscale and enterprise compute nodes and storage.  Different variants of E1.S offer improved flexibility for power, performance, scalability, and thermal efficiency.

    PNG
    media_image1.png
    641
    666
    media_image1.png
    Greyscale

Regarding claims 1, 11 and 16, D1 teaches a chassis (16; figure 1) including at least one slot (see label in above figure 1) and a plurality of guiding extensions (see label in above figure 1), the at least one slot configured for receiving a plurality of carriers (14; figure 1; also see column 3, lines 1-10) or a hard drive disk (HDD 12; figure 1; also see column 3, lines 1-10), the at least one slot formed by a top wall (see label in above figure 1), a bottom wall (see label in above figure 1), a first side wall (see label in above figure 1), and a second side wall (see label in above figure 1), the plurality of guiding extensions extending into the at least one slot (see figure 1), the plurality of guiding extensions including a first set (top pairs of guiding extensions; see figure 1) of guiding extensions and a second set (lower pairs of guiding extensions; see figure 1) of guiding extensions, the first set of guiding extensions configured to receive and secure one of the plurality of carriers (14; figure 1; see column 3, lines 1-10), the second set of guiding extensions configured to receive and secure a second one of the plurality of carriers (14; figure 1; see column 3, lines 1-10), and wherein the first and second sets of guiding extensions configured to receive and secure the hard drive disk (HDD) (see figure 1),
Wherein the first set of guiding extensions is located at or adjacent to the top (upper guiding extensions; see above figure 1) wall, and the second set of guiding extensions is located at or adjacent to the bottom (lower guiding extensions; see figure 1) wall.

However, D1 does not specifically teach that said carriers are E1.S carriers.
The Examiner takes Official Notice that E1.S has been commonly known for its flexibility for power, performance, scalability, and thermal efficiency in storage devices.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further apply said carriers of D1 for E1.S storage devices, as suggested by the Examiner’s Official Notice, to achieve said advantages.
Even though, D1 does not specifically mention that said HDD’s size is 1 x 2.5 inch, however, the Examiner took Official Notice that a 1 x 2.5 inch HDD has been commonly known and equipped in various types computer systems.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the HDD of D1 with a 1 x 2.5 inch HDD, as suggested by the Examiner’s Official Notice, to achieve desired physical size and storage space.

Note:  See MPEP 2144.03 (c) 

if applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.
Since the Applicant did not challenge the Examiner’s above given Official Notice, the above given Official Notice has become the Applicant’s prior art admission.

Regarding claims 2, 12 and 19, D1 in view of the Examiner’s Official Notice also teaches the chassis of claims 1, 11 and 16, respectively, wherein the at least one slot of the chassis is a plurality of slots (see figure 1; a plurality of carriers 14 are accommodated in a big slot having multiple smaller slots).


Regarding claims 4 and 14, D1 in view of the Examiner’s Official Notice also teaches the chassis of claims 1 and 11, respectively, wherein at least one of the plurality of guiding extensions is "L" shaped (see cropped zoom-in figure 1 below). 
    PNG
    media_image2.png
    140
    37
    media_image2.png
    Greyscale

Regarding claims 5 and 15, D1 in view of the Examiner’s Official Notice also teaches the chassis of claim 1, respectively, wherein at least one of the plurality of guiding extensions is generally rectangular shaped (see figure 1).

Regarding claim 6, D1 in view of the Examiner’s Official Notice also teaches the chassis of claim 1 further including the plurality of E1.S carriers secured (see column 12, lines 43-51) in one of the at least one slot, each of the plurality of E1.S carriers including a bottom surface ( (lower side surface of 22; see figure 4), a top surface (upper side surface of 22; see figure 4), a first side (lateral part of 22; see figure 4), an opposing second side (24; see figure 4), a first end (28; figure 4) and an opposing second end (26; figure 4), the first side forming a first elongated groove (62; see figure 3) extending inwardly therefrom, the opposing second side forming a second elongated groove (44; figure 4) extending inwardly therefrom.
Regarding claim 7, D1 in view of the Examiner’s Official Notice also teaches the chassis of claim 6, wherein the first and second elongated grooves are located adjacent to the bottom wall (see figure 4) of each of the plurality of E1.S carriers.

Regarding claim 8, D1 in view of the Examiner’s Official Notice also teaches the chassis of claim 6, wherein the at least one slot of the chassis is a plurality of slots (see figure 1; a plurality of carriers 14 are accommodated in a big slot having multiple smaller slots), each of the plurality of slots accommodating two of the plurality of E1.S carriers (see figure 1; a plurality of carriers 14 are accommodated each of the slots).


    PNG
    media_image3.png
    658
    558
    media_image3.png
    Greyscale


Regarding claim 9, D1 in view of the Examiner’s Official Notice also teaches the chassis of claim 1 further including the plurality of E1. S carriers (implicitly taught in figure 1) secured in one of the at least one slot (see figure 1), each of the plurality of E1. S carriers including a first end (see label in above figure 4), an opposing second end (see label in above figure 4), a first side (see label in above figure 4), an opposing second side (see label in above figure 4), a top surface (22; figure 4), and a bottom surface (24; figure 4), the top or the bottom surface including a securing protuberance (62; figure 4) configured to secure (see column 11, lines 1-22; “…the shoulders 62, 84 can restrict downward travel of the captured storage device 12 and provide resistance to deform the first cam 50” = “secure”) one of the plurality of E.1. S carriers with the chassis via the plurality of guiding extensions.

Regarding claim 10, as mentioned above, D1 in view of the Examiner’s Official Notice teaches the chassis of claim 9.  Even though, D1 does not specifically teach that the securing protuberance has a cross-sectional shape being in the form of a letter "T", however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to change or adjust the shape of the securing protuberance such that it would have a cross-sectional shape being in the form of a letter "T", since such a modification would have involved a mere change in the size of a component, to optimize such securing.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 17, as mentioned above,  D1 in view of the Examiner’s Official Notice teaches the computer system of claim 16, wherein the first storage devices are a plurality of E1.S carriers (see column 3, lines 1-10), and the second storage device is hard drive disk (HDD) (see column 3, lines 1-10).
Even though, D1 does not specifically mention that said HDD’s size is 1 x 2.5 inch, however, the Examiner takes Official Notice that a 1 x 2.5 inch HDD has been commonly known and equipped in various types computer systems.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the HDD of D1 with a 1 x 2.5 inch HDD, as suggested by the Examiner’s Official Notice, to achieve desired physical size and storage space.

Regarding claim 18, D1 in view of the Examiner’s Official Notice also teaches the computer system of claim 16, wherein the computer system is a server (implied in column 3, lines 10-20).

Note:  See MPEP 2144.03 (c)

if applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.
Since the Applicant did not challenge the Examiner’s above given Official Notice, the above given Official Notice has become the Applicant’s prior art admission.


					Conclusion			
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/           Primary Examiner, Art Unit 2841